DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/11/2021.
Applicant has canceled claim 21 and added new claims 27 – 34.
Claims 14 – 20 and 22 – 34 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 29 – 30 and 33 - 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KITAMOTO (2014/0191625).
As to claim 27, KITAMOTO discloses an abnormality detection system for rotation angle sensor for an electric motor (31) of an electric power steering apparatus (10) for assisting steering (30) of a motor vehicle 

    PNG
    media_image1.png
    402
    568
    media_image1.png
    Greyscale

As to claim 29, KITAMOTO discloses that a microcomputer (42a) that is configured to compute the rotation angle of the rotary shaft based on the electrical signals (S1 – S4) generated by either of the two redundant angle sensor units (70, 80) [0051] – [0055].

As to claim 30, KITAMOTO discloses that a microcomputer (42) that is configured to detect abnormalities in the electrical signals by comparing the electrical signals (S1 – S4) between the two redundant angle sensor units [0063, TABLE 1].


As to claim 33, KITAMOTO discloses that the two redundant angle sensor units are arranged to have an offset angle of 45° in a rotation direction of the rotary shaft.

As to claim 34, KITAMOTO discloses that the two redundant angle sensor units (70, 80) including the first and second bridge circuits (71 – 74, 81 - 84), respectively, are arranged in a concentric manner on a same sensor substrate [0043].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 20, 22 – 26, 28 and 31-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAMOTO (2014/0191625) in view of Jost et al. (2016/0178397).
As to claim 14, KITAMOTO discloses an abnormality detection system for rotation angle sensor for an electric motor (31) of an electric 

    PNG
    media_image2.png
    373
    364
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    402
    568
    media_image1.png
    Greyscale

KITAMOTO fails to disclose that each of the two redundant angle sensor units comprises a first bridge circuit and a second bridge circuit with each of the first and second bridge circuits including four tunnel magnetoresistive elements arranged in bridge form, wherein the two redundant angle sensor units are offset in a rotation direction of the rotary shaft.  
Jost et al. (hereinafter Jost) discloses a sensor circuit including an error determination circuit wherein each of the two redundant angle sensor units (200) comprises a first bridge circuit (108a, 108b) and a second bridge circuit (108c, 108d) with each of the first and second bridge circuits ([0040,  For example, each magnetoresistive structure of the half-bridge sensor circuits may be an anisotropic magnetoresistive (AMR) structure, a giant magnetoresistive (GMR) structure or a tunnel (TMR) magnetoresistive structure]) arranged in bridge form (Fig. 2, [0040]), wherein the two redundant angle sensor units are offset in a rotation direction of the rotary shaft [0044] – [0045].  

    PNG
    media_image3.png
    754
    741
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KITAMOTO in view of the teachings of Jost wherein each of the two redundant angle sensor units comprises a first bridge circuit and a second bridge circuit with each of the 

As to claims 15 and 28, KITAMOTO fails to explicitly disclose that the electrical signals from each of the angle sensor units include positive and negative sine signals having a phase difference of 180° and positive and negative cosine signals having a phase difference of 180°.  Jost discloses that the electrical signals from each of the angle sensor units (108a, 108b. 108d, 101g) include positive and negative sine signals having a phase difference of 180° and positive and negative cosine signals having a phase difference of 180° (Fig. 2), [0045]-[0046].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KITAMOTO in view of the teachings of Jost wherein the electrical signals from each of the angle sensor units include positive and negative sine signals having a phase difference of 180° and positive and negative cosine signals having a phase difference of 180° would accurately calculate the sensor output value or an angle value.
As to claim 16, KITAMOTO discloses that the rotor position sensor (63) has a microcomputer (42) that is configured to compute a rotation angle (.theta.) of the rotary shaft (31a) based on the electrical signals generated by the angle sensor units (70, 80) [0040], [0041].

As to claim 17, KITAMOTO discloses that the microcomputer (42) is further designed to detect an abnormality in the electrical signals (S1 – S4) [0046], [0051].

As to claim 18, KITAMOTO discloses that the microcomputer (42a) is further designed to calculate the rotation angle based on the electrical signals (S1 – S4) generated by one of the angle sensor units (70, 80) if an abnormal signal is detected in the other of the angle sensor units [0051] – [0055].

As to claim 19, KITAMOTO discloses that the microcomputer (42) is designed to detect the abnormality in the electrical signals (S1 – S4) by comparison of the signals between the angle sensor units [0063, TABLE 1].

As to claim 20, KITAMOTO discloses that the microcomputer (42) is designed to detect the abnormality in the electrical signals by comparison of the electrical signals (S1 – S4) independently of respective angle sensor units (70, 80) [0059], 0085].

As to claim 22, KITAMOTO discloses that the second bridge circuit (80) is disposed so as to be offset from the first bridge circuit (70) by a prescribed angle of 45° in the rotation direction of the rotary shaft (31a) [0043].

As to claim 23, KITAMOTO discloses that the first (70) and second (80) bridge circuits are formed each of a first half bridge circuit (71, 73; 81, 83) in which two tunnel magnetoresistive elements are connected in series, and a second half bridge circuit (72, 74; 82, 84) in which two tunnel magnetoresistive elements are connected in series, wherein the first ends (Fig. 5) of the two half bridge circuits are connected to a power source and the second ends of the two half bridge circuits are grounded (Fig. 5), [0039].

As to claim 24, KITAMOTO discloses that the angle sensor units (70, 80) are arranged to have an offset angle of 45° in the rotation direction of the rotary shaft (31a) [0043].

As to claim 25, KITAMOTO discloses that the two sensor units (70, 80) including the first and second bridge circuits, respectively, are arranged in a concentric manner on a same sensor substrate [0043].

As to claim 26, KITAMOTO discloses that for assisting steering of a motor vehicle by conferring torque generated by an electric motor (31) to a steering mechanism by a rotation of a rotor (21, 22) of the motor (31) in relation to a stator, the apparatus comprising a rotor position sensor (70, 80) according to claim 14, wherein the rotor position sensor (70, 80) is able to redundantly measure the rotor position of the rotor of the electric motor (31) [0030], [0036], (Fig. 4).

As to claim 31, KITAMOTO fails to disclose that each of the two redundant angle sensor units comprises a first bridge circuit and a second bridge circuit.  Jost discloses a sensor circuit wherein each of the two 
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KITAMOTO in view of the teachings of Jost such that each of the two redundant angle sensor units comprises a first bridge circuit and a second bridge circuit would improve the functional safety in sensing device..

As to claim 32, KITAMOTO fails to disclose that the first and second bridge circuits of each redundant angle sensor unit each comprise a first half bridge circuit in which two tunnel magnetoresistive elements are connected in series, and a second half bridge circuit in which two tunnel magnetoresistive elements are connected in series, wherein first ends of the two half bridge circuits are connected to a power source and second ends of the two half bridge circuits are grounded.
Jost discloses a sensor circuit including an error determination circuit wherein the first (108a, 108b) and second bridge circuits (108c, 108d) of each redundant angle sensor unit each comprise a first half bridge circuit (101a) in which two tunnel magnetoresistive elements are connected in Each half-bridge sensor circuit may include a first magnetoresistive structure having a first terminal coupled to the supply voltage terminal and a second terminal electrically coupled in series to a first terminal of a second magnetoresistive structure. A second terminal of the second magnetoresistive structure may be electrically coupled to the reference terminal (e.g. a ground terminal).).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KITAMOTO in view of the teachings of Jost such that the first and second bridge circuits of each redundant angle sensor unit each comprise a first half bridge circuit in which two tunnel magnetoresistive elements are connected in series, and a second half bridge circuit in which two tunnel magnetoresistive elements are connected in series, wherein first ends of the two half bridge circuits are connected to a power source and second ends of the two half bridge circuits are grounded would accurately perform .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 – 20 and 22 – 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REENA AURORA/Primary Examiner, Art Unit 2858